DETAILED ACTION
Status of Application
Applicant's arguments filed on September 1, 2021 have been fully considered but they are not persuasive. Claims 1-21 have been cancelled. Claims 22-41 have been added and remain pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  
In line 3, “comprising;” should be --comprising:--,
In line 17, “comprising;” should be --comprising:--, 
In lines 35-36, “a top edge portion of said receptacle utensil:” should be --the upper portion of said receptacle utensil;-- (see line 16), and
In line 39, “a top edge portion” should be --an upper edge portion--.
Claim 26 is objected to because of the following informalities: In line 2, “and fabricated” should be --and are fabricated--.
Claim 27 objected to because of the following informalities:  
In line 1, “have” should be --has--, and 
In line 2, “the width” should be --a width--.
Claim 31 is objected to because of the following informalities: In line 2, “a proximate rectangular shape” should be --a rectangular shape--.
Claim 36 is objected to because of the following informalities: In line 9, “said attaching means” should be --said tightening means--.
Claim 38 is objected to because of the following informalities: In lines 1-2, “said attaching means” should be --said tightening means--.
Claim 39 is objected to because of the following informalities: 
In line 3, “comprising;” should be --comprising:--,
In line 13, “said receptacle” should be --said canister--, 
In line 14, “comprising;” should be --comprising:--,
In line 20, “portion; and” should be --portion;--,
In line 25, “liner contrivance:” should be --liner mechanism;--,
In line 32, “a top edge portion of a canister utility” should be --the upper portion of the canister-- (see line 13), and
In line 34, “said top edge portion of said receptacle:” should be --an upper portion of a canister;--.
Claim 41 is objected to because of the following informalities: In line 2, “a proximate rectangular shape” should be --a rectangular shape--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims (36-38) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for tightening and means for attaching said tightening means in claim 36 and means for lining in claim 38.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22 and 39 recite the limitation "a slack portion implement attached to a section of said upper edge segment proximate said joining of said first end surface portion, said slack portion implement is configured to decrease of an effective length of said upper edge segment wherein said slack implement portion is configured to be operable for cinching said upper edge segment around a top edge portion of said receptacle utensil…said slack implement portion is further configured to be operable for allowing said top segment of said liner contrivance to generally accommodate varying sizes of a top edge portion of a receptacle utensil”. 
The specification merely discloses that a slack portion is created during use of the liner with a receptacle by pulling together a portion of an upper edge of the liner thereby cinching the upper edge of the liner tightly around the receptacle. Accordingly, the slack portion is not a physical structural feature attached to the liner but rather is a functional feature created by the liner itself when the upper edge of the liner has a greater circumference than the open top of the receptacle (instant application paragraphs 65, 66). The specification, however, does not provide support for a slack portion implement that is “attached to” the liner.
Accordingly, the claims fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 22 recites the limitation “said liner contrivance comprising: a side wall section, in which said side wall section comprising at least two side panels, wherein said at least two side panels comprising an inner and outer surfaces, upper and lower edge segment and opposed side edge segment, wherein said lower edge segment and said side edge segment are configured to join with at least an adhesive… a bottom portion, wherein said bottom portion is a closed bottom section; and a top segment, in which said top segment comprising an open top portion defined by said upper edge segment” in lines 3-12. The limitation renders the claim indefinite for the following reasons.
It is not clear whether the at least two side panels as a whole or individually comprise the claimed inner and outer surfaces, upper and lower edge segment and opposed side edge segment. Accordingly, the structure intended by “said lower edge segment and said side edge segment are configured to join with at least an adhesive” is further not clear as the claim fails to clearly define how, with what or to what the lower edge segment is joined and how, with what or to what the side edge segment is joined. Additionally, the language “configured to join with at least an adhesive” further renders the claim indefinite as it is not clear whether the lower edge segment and the side edge segment are actually joined with an adhesive or whether they merely have a configuration that would allow for joining via an adhesive. 
It is also not clear what is meant by “edge segment”. The specification does not provide antecedent basis for edge segments. Thus, it is not clear whether edge 
Regarding the limitation “a bottom portion, wherein said bottom portion is a closed bottom section”, the use of both of the terms “portion” and “section” in addition to the language “is a” creates confusion and further renders the claim indefinite as it is not clear whether the closed bottom section is intended to merely limit the bottom portion to being closed or whether the closed bottom section and the bottom portion are intended to define structurally distinct parts of the liner.
The recitation of “a bottom portion, wherein said bottom portion is a closed bottom section” in addition to the previously defined “lower edge segment” further renders the claim indefinite as the claim fails to define a relationship between the lower edge segment and the bottom portion/closed bottom section. 
The claim further defines the liner contrivance as comprising “a side wall section”, “a bottom portion” and “a top segment”. However, the use of each of the different terms “section”, “portion” and “segment” to define parts of the liner creates confusion as each of the terms can be distinctly defined or can be broadly defined as a whole to mean a part of something (e.g., a part of the liner) and as the specification fails to distinguish or otherwise define each of the terms. Thus, it is not clear whether each of the terms is intended to impart a specific and distinct structure to its respective structural feature. Additionally, the claim fails to define a relationship between the side wall section, the bottom portion and the top segment. Thus, it is not clear whether the bottom portion and the top segment are intended to be defined within the side wall 
For the purpose of examination, the liner will be considered to comprise: 
at least two side panels, wherein each of said at least two side panels comprises an inner surface, an outer surface, an upper edge, a lower edge and opposing side edges, wherein said lower edges of said at least two side panels are joined with an adhesive and said respective opposing sides edges of said at least two side panels are joined with an adhesive, and wherein said inner surfaces of said at least two side panels are configured to face each other to define an inner surface of said liner; 
a bottom portion comprising a closed bottom defined by said joined lower edges; and
a top portion comprising an open top defined by said upper edges. 
Claims 23-25 and 39 recite limitations similar to limitation addressed above with respect to claim 22 and thus, are rendered indefinite for the same reasons. Claims 23-25 and 39 will be considered as presented in the rejections of the claims below.  
Claim 22 recites the limitation “a retention strip implement…attached to a portion of at least one of said outer surfaces and generally adjacent to said upper edge segment” in lines 13-15 and further recites the limitation “said retention strip implement comprising…a first end portion…configured to join to at least a surface portion of at least one of said upper edge segment…an adhesive segment attached to said second end portion that is configured to adhere to a portion of said liner contrivance” in lines 20-28. 

Claims 22 also recites the limitation “a first end portion having a first end surface portion and a second end surface portion, wherein said second end surface portion is opposite said first end surface portion… a second end portion having a front end surface portion and a back end surface portion, wherein said back end surface portion is opposite said front end surface portion and on the same side as said first end surface portion” in lines 20-26. 
However, the different terminology for the first and second end surface portions and the front and back end surface portions creates confusion as to the structure intended for each claimed portion. Additionally, the claim terms lack antecedent basis in the specification and thus, fail to find support or clarification in the specification. 

a first end portion having a first end first surface portion and a first end second surface portion, wherein said first end second surface portion is opposite said first end first surface portion, and wherein said first end first surface portion is attached to said portion of said at least one of said outer surfaces, 
a second end portion having a second end first surface portion and a second end second surface portion, wherein said second end second surface portion is opposite said second end first surface portion and on the same side as said first end first surface portion, and
an adhesive segment attached to said second end portion and a release paper strip covering said adhesive segment, wherein said adhesive segment is configured to adhere to said liner when said release paper strip is removed and wherein said release paper strip is configured to be operable for covering said adhesive segment when not in use. 
Claims 29 and 39 recite limitations similar to the limitations addressed above with respect to claim 22 and thus, are rendered indefinite for the same reasons. Claims 29 and 39 will be considered as presented in the rejections of the claims below.  
Claim 22 recites the limitation "a slack portion implement attached to a section of said upper edge segment proximate said joining of said first end surface portion, said slack portion implement is configured to decrease of an effective length of said upper 
The specification merely discloses that a slack portion is created during use of the liner by pulling together a portion of an upper edge of the liner thereby cinching the upper edge of the liner tightly around a receptacle. Accordingly, the slack portion is not a physical structural feature attached to the liner but rather is a functional feature created by the liner itself when the upper edge of the liner has a greater circumference than the open top of the receptacle (instant application paragraphs 65, 66). The specification, however, does not provide support for a slack portion implement that is “attached to” the liner. The specification also does not provide support for a slack portion implement that is present when the liner is not in use (i.e., such that it is a physical structural feature of the liner). Accordingly, the structure intended by a slack portion implement that is attached to the liner is not clear.
For the purpose of examination, the slack portion will be considered to be a functional limitation and will be considered to be defined by the liner itself during use.
Claims 36 and 39 recite limitations similar to the limitation addressed above with respect to claim 22 and thus, are rendered indefinite for the same reasons. Claims 36 and 39 will be considered as presented in the rejections of the claims below.  
Claim 22 recites the limitations “a liner contrivance”, “a retention strip implement”, “a hole implement”, “a middle section implement”, “a slack portion implement” and “a 
For the purpose of examination, the terms “contrivance” and “implement” will not be considered to impart additional structure to the claim elements. 
Claim 39 recites limitations similar to the limitations addressed above with respect to claim 22 and thus, is rendered indefinite for the same reasons. Claim 39 will be considered as presented in the rejection of the claim below.  
Claim 34 recites the imitation “wherein said receptacle utensil is configured as a trash can”. However, the recited structure of the receptacle utensil renders the claim indefinite because it creates confusion as to whether the claims are directed toward the device (liner having attached retention strip) alone or whether the claims are directed toward the device in combination with the receptacle utensil. 
For the purpose of examination, the device will be considered to be directed toward the device alone. 
Claim 37 recites a limitation similar to the limitation addressed above with respect to claim 34 and thus, is rendered indefinite for the same reasons. Claim 37 will be considered as presented in the rejection of the claim below.  
Claim 36 recites the limitation “means for exposing a joining means” in line 16. However, the claim recites the limitation “said first and second end portion comprises an adhesive” in line 10. Accordingly, the structure intended by a joining means is not clear as the claim already defines an adhesive. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 recites limitations already defined in claim 22, from which claim 28 depends. Accordingly, the claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 30 recites limitations already defined in claim 22, from which claim 30 depends. Accordingly, the claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22-31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 4,008,851 A) in view of Fraser et al. (US 2013/0188889 A1, hereinafter Fraser), Tipp et al. (US 6,893,158 B1, hereinafter Tipp), Wolfe (US 2011/0200779 A1), and Moehlenbrock et al. (US 2012/0195531 A1, hereinafter Moehlenbrock).
Regarding claims 22 and {36}, Hirsch teaches a device comprising:
a liner {means for lining a container} (10), wherein said liner is configured such that it is capable of providing a lining to at least a receptacle, said liner comprising: 
at least two side panels (Fig. 2, 3), wherein each of said at least two side panels comprises an inner surface, an outer surface, an upper edge, a lower edge and opposing side edges, wherein said lower edges of said at least two side panels are joined and said respective opposing sides edges of said at least two side panels are joined (Fig. 1), and wherein said inner surfaces of said at least two side panels are configured to face each other to define an inner surface of said liner {means for defining an inner surface of said lining means}; 
a bottom portion comprising a closed bottom (12) defined by the joined lower edges {means for defining a bottom portion of said lining means}; and
a top portion comprising an open top (14) defined by the upper edges {means for defining an open top portion of said lining means};
a retention strip {means for tightening of said lining means around an upper portion of said container} (16), wherein said retention strip is attached to a portion of at least one of said outer surfaces and generally adjacent to said upper edges {means for 
a first end portion (18) having a first end first surface portion and a first end second surface portion, wherein said first end second surface portion is opposite said first end first surface portion, and wherein said first end first surface portion is attached to the portion of the at least one of the outer surfaces {wherein said first end portion comprises an adhesive};
a second end portion (26) having a second end first surface portion and a second end second surface portion, wherein said second end second surface portion is opposite said second end first surface portion and on the same side as said first end first surface portion; and
an adhesive segment (28) attached to said second end portion {wherein said second end portion comprises an adhesive} and a release strip (20) covering the adhesive segment {means for exposing and means for covering said second end portion adhesive}, wherein the adhesive segment is configured to adhere to the liner when the release strip is removed and wherein the release strip is configured to be operable for covering the adhesive segment when not in use;
wherein the liner is configured such that it is capable of forming a slack portion in use {means for decreasing an effective length of said open top portion}, wherein the slack portion is formed adjacent the attached first end first surface portion, wherein the slack portion is configured to decrease an effective length of the upper edges, wherein 
Regarding the liner being configured to provide lining to at least a receptacle, the retention strip being configured to tighten said liner around an upper portion of said receptacle, and the slack portion being configured to decrease an effective length of the upper edges, to be operable for cinching said top portion of said liner around said upper portion of said receptacle, and to allow said top portion of said liner to generally accommodate varying sizes of an upper portion of a receptacle, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647 (1987)), and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Further, it is noted that claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112). In this case, the structures disclosed by Applicant that allow the liner, the retention strip and the slack portion to function as claimed are met by Hirsch. Accordingly, absent persuasive evidence 
Hirsch, however, fails to teach said lower edges being joined with an adhesive and said respective opposing side edges being joined with an adhesive. Fraser teaches an analogous liner comprising: at least two side panels (102, 104), wherein each of said at least two side panels comprises an inner surface, an outer surface, an upper edge, a lower edge and opposing side edges, wherein said lower edges of said at least two side panels are joined and said respective opposing sides edges of said at least two side panels are joined; a bottom portion comprising a closed bottom (114) defined by the joined lower edges; and a top portion comprising an open top (124) defined by the upper edges. Fraser further teaches that the lower edges and the side edges of an analogous liner are known in the prior art to be joined by using any suitable joining process, such as heat sealing or adhesives (paragraph 34).   
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hirsch by alternatively joining said lower edges with an adhesive and said opposing side edges with an adhesive, as taught by Fraser, as adhesives have been shown in the prior art to be a known, suitable and alternative means for joining lower and side edges of side panels and as the substitution of one known joining means for an alternative known joining means to achieve the equivalent result of joining lower edges and side edges of side panels to define a liner would have been obvious and would have yielded predictable results to one having ordinary skill in the art. 
Further, Hirsch fails to teach a middle section disposed between said first end portion and said second end portion, wherein said middle section is configured with no adhesive between said first end portion and said second end portion {means for connecting said first and second end portion of said tightening means, wherein said connecting means does not contain adhesive}. Tipp and Wolfe teach analogous retention strips comprising a first end portion, a second end portion, and a middle section between the first end portion and the second end portion. Tipp and Wolfe teach that it is known in the prior art to configure the middle section with an unexposed or non-adhesive portion and Wolfe further teaches that providing a non-adhesive middle section is desirable because it allows the gathering of a portion of the bag between the first end portion and the second end portion without binding the bag to the adhesive in the middle section and because it provides a finger grab area for the user during bag removal (Tipp: column 3 line 40-column 4 line 29 and Wolfe: paragraphs 1, 5, 7). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hirsch by configuring the retention strip with a middle section disposed between said first end portion and said second end portion, wherein said middle section is configured with no adhesive between said first end portion and said second end portion, as taught by Tipp and Wolfe, in order to allow the gathering of the slack portion of the liner between the first end portion and the second end portion without binding the slack portion of the liner to the adhesive in the middle section and in order to provide a finger grab area for the user during liner removal. 
Further, Hirsch fails to teach the release strip being a release paper strip. Tipp also teaches the analogous retention strip comprising a release strip covering an adhesive segment of the retention strip and further teaches that release strips are known in the prior art to specifically comprise a release paper (column 5 lines 48-67). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsh by configuring the release strip to comprise a release paper strip, as taught by Tipp, as the substitution of one known release strip material configuration for an alternative known release strip material configuration to achieve the equivalent result of providing a releasable cover for an adhesive segment of a retention strip would have been obvious and would have yielded predictable results to one of ordinary skill. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Further, Hirsch fails to teach said retention strip comprising a hole, in which said hole is configured to automate a production of said device {means for automating a production of said device). Moehlenbrock teaches a device comprising a bag having a discrete laminate closure strip applied to a surface of the bag and further teaches that where a discrete strip is configured to be applied to a surface of a bag, it is known in the prior art to configure the bag or the strip with a registration device in order to facilitate the advancement of the bag or the strip in a controlled manner into the packaging machine (paragraphs 397, 522). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hirsch by providing the retention strip with holes configured to automate a production of the device, wherein the holes are configured to be operable to be gripped by a machinery, as taught by Moehlenbrock, in order to facilitate the advancement of the liner and retention strip in a controlled manner during production.
Regarding claim 23, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 22 above, wherein said lower and side edge segments are joined with at least a continuous adhesive segment (Fraser: paragraph 34).   
Regarding claim 24, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 23 above, wherein said joined lower edges define the closed bottom (Fraser: paragraph 34).
Regarding claim 25, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 24 above, wherein said joined side edges in combination with said upper edges define the open top (Hirsch: column 2 lines 12-15 and Fraser: paragraph 34).
Regarding claim 26, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 22 above, wherein said at least two side panels have substantially rectangular configurations and are fabricated from at least a plastic film (Hirsch: column 2 lines 12-14). Hirsch fails to specifically teach the plastic film comprising at least a thermoplastic film. However, Fraser teaches that analogous liner bags fabricated from at least a plastic film are known in the prior art to be In re Leshin, 125 USPQ 416.
Regarding claim 27, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 26 above, wherein said retention strip has an overall length which is substantially less than a width of said at least two side panels upon which the retention strip is positioned (Hirsch: Fig. 4). 
Regarding claim 28, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 26 above, wherein said retention strip is oriented on said outer surface, and wherein said first end portion is adjacent to at least one of said upper edges (Hirsch: Fig. 1, 4). 
Regarding claim 29, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 25 above, wherein said first end portion is attached to the portion of the at least one of the outer surfaces by adhesive, sonic welding, or heat welding (Hirsch: column 2 lines 16-35). 
Regarding claim 30, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 25 above, wherein said middle section is free of adhesive between said first end portion and said second end portion (Tipp: column 3 line 40-column 4 line 29 and Wolfe: paragraphs 1, 5, 7).
Regarding claim 31, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 22 above, wherein said retention strip is configured to have a rectangular shape defined by two planar surfaces and two sets of opposed edges (Hirsch: Fig. 1).
Regarding claim 33, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 25 above, but fails to teach the retention strip being made of at least an elastic material. Tipp teaches an analogous device comprising a liner and a flexible retention strip and further teaches that analogous retention strips are known in the prior art to comprise an elastic material (column 5 lines 52-56). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch by configuring the retention strip to be made of at least an elastic material, as taught by Tipp, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 34, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 33 above, wherein said receptacle is configured as a trash can (Fraser: paragraph 35 and Tipp: column 1 lines 15-21 and 
Regarding claim 35, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teach the device of claim 31 above, wherein said hole comprises at least two or more holes that are configured to be operable to be gripped by a machinery (Moehlenbrock: paragraphs 397, 522). 
Regarding claim 37, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 36 above, wherein said container is configured as a trash can (Fraser: paragraph 35 and Tipp: column 1 lines 15-21 and Wolfe: FIG. 9-12). However, it should be noted that the claims are directed toward a liner, not a liner and a receptacle. See 112(b) rejection above.
Regarding claim 38, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 36 above, but fails to teach said lining means and said tightening means being made of an elastic material. Tipp teaches an analogous device comprising a lining means and a tightening means and further teaches that analogous lining means and tightening means are known in the prior art to comprise an elastic material (column 5 lines 52-56). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch by configuring the lining means and the tightening means to be made of an elastic material, as taught by Tipp, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, . 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Fraser, Tipp, Wolfe, and Moehlenbrock, as applied to claim 31 above, and further in view of Herrington et al. (US 4,906,108 A, hereinafter Herrington). 
Regarding claim 32, Hirsch as modified by Fraser, Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 31 above, wherein said retention strip is made of a thin and flexible material (Hirsch: column 2 lines 16-17) but fails to teach the thin and flexible material being polyethylene. Herrington teaches an analogous device comprising a liner and a flexible retention strip and further teaches that analogous retention strips are known in the prior art to comprise a polyethylene material (column 3 lines 45-47). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch by configuring the retention strip to be made of a polyethylene material, as taught by Herrington, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Tipp, Wolfe, and Moehlenbrock. 
Regarding claim 39, Hirsch teaches a device comprising:
a liner (10), wherein said liner is configured such that it is capable of providing a lining to at least a canister, said liner comprising: 

a bottom portion comprising a closed bottom (12) defined by joining the lower edges; and
a top portion comprising an open top (14) defined by the upper edges;
a retention strip (16), wherein said retention strip is attached to a portion of at least one of said outer surfaces and generally adjacent to said upper edges, wherein said retention strip is configured such that it is capable of tightening said liner around an upper portion of said canister, said retention strip comprising: 
a first end portion (18) having a first end first surface portion and a first end second surface portion, wherein said first end second surface portion is opposite said first end first surface portion, and wherein said first end first surface portion is attached to the portion of the at least one of the outer surfaces;
a second end portion (26) having a second end first surface portion and a second end second surface portion, wherein said second end second surface portion is opposite said second end first surface portion and on the same side as said first end first surface portion; and
an adhesive segment (28) attached to said second end portion and a release strip (20) covering the adhesive segment, wherein the adhesive segment is configured to adhere to the liner when the release strip is removed and wherein the release strip is configured to be operable for covering the adhesive segment when not in use;

Regarding the liner being configured to provide lining to at least a canister, the retention strip being configured to tighten said liner around an upper portion of said canister, and the slack portion being configured to decrease an effective length of the upper edges, to be operable for cinching said top portion of said liner around said upper portion of said canister, and to allow said top portion of said liner to generally accommodate varying sizes of an upper portion of a canister, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647 (1987)), and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Further, it is noted that claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112). In this case, the structures 
Hirsch, however, fails to teach a middle section disposed between said first end portion and said second end portion, wherein said middle section is configured with no adhesive between said first end portion and said second end portion. Tipp and Wolfe teach analogous retention strips comprising a first end portion, a second end portion, and a middle section between the first end portion and the second end portion. Tipp and Wolfe teach that it is known in the prior art to configure the middle section with an unexposed or non-adhesive portion and Wolfe further teaches that providing a non-adhesive middle section is desirable because it allows the gathering of a portion of the bag between the first end portion and the second end portion without binding the bag to the adhesive in the middle section and because it provides a finger grab area for the user during bag removal (Tipp: column 3 line 40-column 4 line 29 and Wolfe: paragraphs 1, 5, 7). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hirsch by configuring the retention strip with a middle section disposed between said first end portion and said second end portion, wherein said middle section is configured with no adhesive between said first end portion and said second end portion, as taught by Tipp and Wolfe, in order to allow the gathering of the slack portion of the liner between the first end portion and the second end portion without binding the slack portion of the liner to 
Further, Hirsch fails to teach the release strip being a release paper strip. Tipp also teaches the analogous retention strip comprising a release strip covering an adhesive segment of the retention strip and further teaches that release strips are known in the prior art to specifically comprise a release paper (column 5 lines 48-67). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsh by configuring the release strip to comprise a release paper strip, as taught by Tipp, as the substitution of one known release strip material configuration for an alternative known release strip material configuration to achieve the equivalent result of providing a releasable cover for an adhesive segment of a retention strip would have been obvious and would have yielded predictable results to one of ordinary skill. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Further, Hirsch fails to teach said retention strip comprising a hole, in which said hole is configured to automate a production of said device. Moehlenbrock teaches a device comprising a bag having a discrete laminate closure strip applied to a surface of the bag and further teaches that where a discrete strip is configured to be applied to a surface of a bag, it is known in the prior art to configure the bag or the strip with a registration device in order to facilitate the advancement of the bag or the strip in a controlled manner into the packaging machine (paragraphs 397, 522). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hirsch by providing the retention strip with holes configured to automate a production of the device, wherein the holes are configured to be operable to be gripped by a machinery, as taught by Moehlenbrock, in order to facilitate the advancement of the liner and retention strip in a controlled manner during production.
Regarding claim 40, Hirsch as modified by Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 39 above, but fails to teach the retention strip being made of at least an elastic material. Tipp teaches an analogous device comprising a liner and a flexible retention strip and further teaches that analogous retention strips are known in the prior art to comprise an elastic material (column 5 lines 52-56). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch by configuring the retention strip to be made of at least an elastic material, as taught by Tipp, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 41, Hirsch as modified by Tipp, Wolfe, and Moehlenbrock, teaches the device of claim 40 above, wherein said retention strip is configured to have a rectangular shape defined by two planar surfaces and two sets of opposed edges (Hirsch: Fig. 1).
Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that modifying Hirsch to have no adhesive in the middle portion would make the Hirsch device work in at least a sub optimal manner, is not persuasive.
Applicant argues that a retention strip with an adhesive free middle section would wrap around without adhering to the circumference of the bag and result in the bag top possibly slipping through the wrapped retention strip due to the weight of the bag when it is full. However, Applicant provides no evidence that the weight of the bag alone would result in the bag top possibly slipping through the wrapped retention strip. Additionally, the mere possibility of the bag top slipping through the wrapped retention strip is insufficient to suggest that the proposed modification would render Hirsch unsatisfactory for its intended purpose or that one skilled in the art would not be motivated to modify Hirsch, especially in view of the advantages disclosed in the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NINA K ATTEL/           Examiner, Art Unit 3734                                                                                                                                                                                             
/JES F PASCUA/           Primary Examiner, Art Unit 3734